AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON NOVEMBER 9, 2011 REGISTRATION NOS. 333 -122901 811 -21719 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [] PRE-EFFECTIVE AMENDMENT NO. [] POST-EFFECTIVE AMENDMENT NO.188 [X] AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [] AMENDMENTNO.195 [X] INVESTMENT MANAGERS SERIES TRUST (Exact Name of Registrant as Specified in Charter) 803 West Michigan Street Milwaukee, WI 53233 (Address of Principal Executive Offices, including Zip Code) Registrant's Telephone Number, Including Area Code: (414) 299-2295 Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and Address of Agent for Service) COPIES TO: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, CA 90071-3106 It is proposed that this filing will become effective (check appropriate box): [X] immediately upon filing pursuant to paragraph (b) of Rule 485; or [] on , pursuant to paragraph (b) of Rule 485; or [] 60 days after filing pursuant to paragraph (a)(1) of Rule 485; [] on pursuant to paragraph (a)(1) of Rule 485; or [] 75 days after filing pursuant to paragraph (a)(2) of Rule 485; or [] on pursuant to paragraph (a)(2) of Rule 485; or [] on pursuant to paragraph (a)(3) of Rule 485. If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Chartwell Small Cap Value Fund (Ticker Symbol:CWSVX) PROSPECTUS November 9, 2011 The Securities and Exchange Commission (“SEC”) has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Prospectus. Any representation to the contrary is a criminal offense. Chartwell Small Cap Value Fund A series of the Investment Managers Series Trust (the “Trust”) TABLE OF CONTENTS SUMMARY SECTION 1 MORE ABOUT THE FUND’S INVESTMENT OBJECTIVE, STRATEGIES AND RISKS 4 MANAGEMENT OF THE FUND 6 YOUR ACCOUNT WITH THE FUND 8 PURCHASE OF SHARES 9 DIVIDENDS AND DISTRIBUTIONS 19 FEDERAL INCOME TAX CONSEQUENCES 19 FINANCIAL HIGHLIGHTS 20 This Prospectus sets forth basic information about the Fund that you should know before investing.It should be read and retained for future reference. The date of this Prospectus is November 9, 2011. SUMMARY SECTION Chartwell Small Cap Value Fund Investment Objective The Fund’s investment objective is to seek long-term capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $25,000 in Class A shares of the Fund.More information about these and other discounts is available from your financial professional and in the section titled "Sales Charge Schedule" on page9 of the Prospectus. Shareholder Fees (fees paid directly from your investment) Class A Shares Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 5.75% Maximum deferred sales charge (load) (as a percentage of the lesser of the value redeemed or the amount invested) 1.00%1 Redemption fee if redeemed within 30 days of purchase (as a percentage of amount redeemed) 2.00% Wire fee Retirement account fees (annual maintenance and redemption requests) Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 1.00% Distribution (Rule 12b-1) Fee 0.25% Other expenses (includes shareholder service fee of up to 0.10%)2 0.63% Total annual fund operating expenses 1.88% Fee waiver and/or expense reimbursements3 (0.38%) Total annual fund operating expenses after fee waiver and/or expense reimbursements3 1.50% 1 No sales charge applies on investments of $1 million or more, but a contingent deferred sales charge (“CDSC”) of 1% will be imposed on certain redemptions of such shares within 12 months of the date of purchase. 2 “Other expenses” have been estimated for the current fiscal year. 3 The Fund’s advisor has contractually agreed to waive its fees and/or absorb expenses of the Fund to ensure that total annual fund operating expenses (excluding taxes, leverage interest, brokerage commissions, dividend expenses on short sales, acquired fund fees and expenses as determined in accordance with Form N-1A, expenses incurred in connection with any merger or reorganization, or extraordinary expenses such as litigation) do not exceed 1.50% of average daily net assets of the Fund.This agreement is in effect until February 28, 2013, and it may be terminated before that date only by the Trust’s Board of Trustees.The Fund’s advisor is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid for three years from the date of any such waiver or payment. 1 SUMMARY SECTION Example This example is intended to help you compare the costs of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year Three Years Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.The Fund is newly-created and, as a result, does not yet have a portfolio turnover rate. Principal Investment Strategies Under normal circumstances, the Fund will invest at least 80% of its net assets (including amounts borrowed for investment purposes) in common stocks of small capitalization U.S. companies.The Fund’s advisor considers smaller capitalization companies to be those with market capitalization of $2.5 billion or lower at the time of purchase. The Fund generally invests in companies that its advisor believes to be undervalued.The advisor’s investment approach seeks to identify companies with favorable valuations, margin improvement, product innovations and visionary management teams.The Fund’s advisor employs a blend of value disciplines that the advisor believes will result in consistent performance. The Fund also may invest up to 20% of its net assets in securities of foreign issuers in developed countries, either directly or through the use of American depository receipts (“ADRs”).ADRs are receipts that represent interests in foreign securities held on deposit by U.S. banks.Foreign issuers refer to securities of issuers organized or derived at least 50% of their revenues or profits from business activities outside of the U.S. Principal Risks of Investing The Fund’s principal risks are mentioned below. Before you decide whether to invest in the Fund, carefully consider these risk factors and special considerations associated with investing in the Fund, which may cause investors to lose money. Market Risk.Market risk is the risk that the Fund’s share price may be affected by a sudden decline in the market value of an investment, or by an overall decline in the stock market. Equity Securities Risk.Investment in equity securities involves substantial risks and may be subject to wide and sudden fluctuations in market value, with a resulting fluctuation in the amount of profits and losses. Value-Oriented Investment Strategies Risk.Value stocks are those that are undervalued in comparison to their peers due to adverse business developments or other factors.Value investing carries the risk that the market will not recognize a security’s inherent value for a long time, or that a stock judged to be undervalued 2 may actually be appropriately priced or overvalued.Therefore, the Fund is most suitable for long-term investors who are willing to hold their shares for extended periods of time through market fluctuations and the accompanying changes in share prices. Small-Cap Companies Risk. The Fund will primarily invest in equity securities of small-cap companies. The securities of small-cap companies may be subject to more abrupt or erratic market movements and may have lower trading volumes or more erratic trading than securities of larger-sized companies or the market averages in general.In addition, such companies typically are subject to a greater degree of change in earnings and business prospects than are larger, more established companies. Foreign Securities Risk.The Fund's investments in non-U.S. issuers may involve unique risks compared to investing in securities of U.S. issuers.The prices of foreign securities may be more volatile than those of U.S. securities because of economic conditions abroad, political developments, and changes in the regulatory environment of foreign countries. Currency Risk.Foreign securities that trade in, and receive revenues in, foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar or, in the case of hedging positions, that the U.S. dollar will decline in value relative to the currency being hedged. Management Risk.The Fund is subject to management risk because it is an actively managed portfolio.The Fund’s advisor applies investment techniques and risk analyses in making investment decisions for the Fund, but there can be no guarantee that these will produce the desired results. Performance The Fund is new and it does not have a full calendar year performance record to compare against other mutual funds or broad measures of securities market performance such as indices. Performance information will be available after the Fund has been in operation for one calendar year. Investment Advisor Chartwell Investment Partners, LP (the “Advisor” or “Chartwell”) Portfolio Managers David C. Dalrymple, CFA, Senior Portfolio Manager, has been the portfolio manager of the Fund since its inception on November 9, 2011. Purchase and Sale of Fund Shares To purchase shares of the Fund, you must invest at least the minimum amount. Minimum Investments To Open Your Account To Add to Your Account Direct Regular Accounts Traditional and Roth IRA Accounts Automatic Investment Plan Gift Account For Minors Fund shares are redeemable on any business day by written request or by telephone. Tax Information The Fund intends to make distributions that may be taxed as ordinary income or capital gains. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 3 MORE ABOUT THE FUND’S INVESTMENT OBJECTIVE, STRATEGIES AND RISKS Investment Objective The Fund’s investment objective is to seek long-term capital appreciation.The Fund’s investment objective is not fundamental, and may be changed by the Board of Trustees without shareholder approval, upon at least 60 days’ prior written notice to shareholders.There can be no guarantee that the Fund will achieve its investment objective. Principal Investment Strategies Under normal circumstances, the Fund will invest at least 80% of its net assets (including amounts borrowed for investment purposes) in common stocks of small capitalization U.S. companies.The Fund will not change this investment policy unless it gives shareholders at least 60 days’ advance written notice.The Fund’s advisor considers smaller capitalization companies to be those with market capitalization of $2.5 billion or lower at the time of purchase.The Fund may continue to hold investments in companies that grow above the $2.5 billion capitalization level if the Advisor considers them to be particularly attractive. The Fund may also invest up to 20% of its total net assets in foreign securities of developed countries, either directly or through the use of ADRs, which are receipts that represent interests in foreign securities held on deposit by U.S. banks.Foreign issuers refer to securities of issuers organized or derived at least 50% of their revenues or profits from business activities outside of the U.S. The Advisor’s investment process integrates the efforts of quantitative analysis, fundamental analysis and portfolio management. · Quantitative analysis:This process includes screening for inexpensive stocks using multiple valuation measures, and identifying companies with valuations at the lower end of their historical valuation ranges and that offer attractive risk/reward characteristics. · Fundamental analysis:The Advisor conducts comprehensive business reviews to develop a sound understanding of a company’s business.The research process also focuses on understanding the cause of a company’s undervaluation and the company’s ability to realize its valuation potential. · Portfolio management:The Advisor constructs the Fund’s final portfolio using a bottom-up approach to stock selection.The Advisor weighs a number of factors including fundamentals, timing of catalysts, and growth prospects when determining portfolio holdings. The Advisor may sell all or a portion of a Fund’s portfolio holding when, in its opinion, one or more of the following occurs: (1) a stock price is at the high end of the company’s historical range; (2) erosion of a company’s fundamentals; or (3) a more compelling alternative investment is identified. When current market, economic, political or other conditions are unsuitable and would impair the pursuit of the Fund’s investment objective, the Fund may temporarily invest up to 100% of its assets in cash or cash equivalents, including but not limited to, obligations of the U.S. Government, money market fund shares, commercial paper, repurchase agreements, certificates of deposit and/or bankers acceptances, as well as other interest bearing or discount obligations.When the Fund takes a temporary defensive position, it may not achieve its investment objective. Principal Risks of Investing The Fund’s principal risks are mentioned below. Before you decide whether to invest in the Fund, carefully consider these risk factors and special considerations associated with investing in the Fund, which may cause investors to lose money. 4 · Market Risk.The Fund’s share price may be affected by a sudden decline in the market value of an investment, or by an overall decline in the stock market.Market risk may affect a single issuer, industry, sector of the economy or the market as a whole. · Equity Securities Risk.tThe value of the equity securities, of U.S. or non-U.S. issuers, held by the Fund may fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by the Fund participate, or factors relating to specific companies in which the Fund invests.For example, an adverse event, such as an unfavorable earnings report, may depress the value of equity securities of an issuer held by the Fund; the price of common stock of an issuer may be particularly sensitive to general movements in the stock market; or a drop in the stock market may depress the price of most or all of the common stocks and other equity securities held by the Fund.Common stock of an issuer in the Fund's portfolio may decline in price if the issuer fails to make anticipated dividend payments because, among other reasons, the issuer of the security experiences a decline in its financial condition. Common stock is subordinated to preferred stocks, bonds and other debt instruments in a company's capital structure, and therefore will be subject to greater dividend risk than preferred stocks or debt instruments of such issuers.The stock market has been subject to significant volatility recently which has increased the risk associated with an investment in the Fund. · Value-Oriented Investment Strategies Risk.Value-oriented investment strategies bring specific risks to a common stock portfolio.Due to its value orientation, the Fund may have a higher than average exposure to cyclical stocks.Cyclical stocks may tend to increase in value more quickly during economic upturns than non-cyclical stocks, but may also lose value more quickly during economic downturns.Therefore, the Fund is most suitable for long-term investors who are willing to hold their shares for extended periods of time through market fluctuations and the accompanying changes in share prices. · Small-Cap Companies Risk. The Fund will primarily invest in equity securities of small-cap companies. The securities of small-cap companies may be subject to more abrupt or erratic market movements and may have lower trading volumes or more erratic trading than securities of larger-sized companies or the market averages in general. In addition, such companies typically are subject to a greater degree of change in earnings and business prospects than are larger, more established companies. · Foreign Securities Risk.Investments in foreign securities are affected by risk factors generally not thought to be present in the United States. These considerations include changes in exchange rates and exchange control regulations, political and social instability, expropriation, imposition of foreign taxes, less liquid markets and less available information than is generally the case in the United States, higher transaction costs, foreign government restrictions, less government supervision of exchanges, brokers and issuers, greater risks associated with counterparties and settlement, difficulty in enforcing contractual obligations, lack of uniform accounting and auditing standards and greater price volatility.The Fund’s investments in ADRs are subject to these risks, even though ADRs are denominated in U.S. dollars, because changes in currency and exchange rates affect the value of the issuers of ADRs.In addition, the underlying issuers of certain depository receipts, particularly unsponsored or unregistered depository receipts, are under no obligation to distribute shareholder communications to the holders of such receipts, or to pass through to them any voting rights with respect to the deposited securities. · Currency Risk. Foreign securities that trade in, and receive revenues in, foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar or, in the case of hedging positions, that the U.S. dollar will decline in value relative to the currency being hedged.Currency rates in foreign countries may fluctuate significantly over short periods of time due to the imposition of currency controls or other political developments in the United States or abroad.As a result, the Fund’s investments in non-U.S. dollar-denominated securities and currencies may reduce the returns of the Fund. 5 · Management Risk.The Fund is subject to management risk because it is an actively managed portfolio.The Advisor applies investment techniques and risk analyses in making investment decisions for the Fund, but there can be no guarantee that these will produce the desired results. Portfolio Holdings Information A description of the Fund’s policies and procedures with respect to the disclosure of the Fund’s portfolio securities is available in the Fund’s Statement of Additional Information (“SAI”) dated November 9, 2011.Currently, disclosure of the Fund’s holdings is required to be made quarterly within 60 days of the end of each fiscal quarter, in the Fund’s Annual Report and Semi-Annual Report to Fund shareholders, and in the quarterly holdings report on Form N-Q. MANAGEMENT OF THE FUND Investment Advisor Chartwell Investment Partners, LP, is a Pennsylvania limited partnership formed in 1997 which maintains its principal offices at 1235 Westlakes Drive, Suite 400, Berwyn, PA 19312, and acts as the investment advisor to the Fund pursuant to an investment advisory agreement (the “Advisory Agreement”) with the Trust.Chartwell is registered with the U.S. Securities and Exchange Commission as an investment advisor and provides investment advice to open-end and closed-end funds, and institutional and high net worth clients.Chartwell has approximately $5.4 billion in assets under management as of June 30, 2011. Pursuant to the Advisory Agreement, the Fund pays the Advisor an annual advisory fee of 1.00% of the Fund’s average daily net assets for the services and facilities it provides, payable on a monthly basis. A discussion regarding the basis for the Board’s approval of the Advisory Agreement will be available in the Fund’s Semi-Annual Report to shareholders dated as of April 30, 2012. Portfolio Manager David C. Dalrymple, CFA has 25 years of investment experience.Mr. Dalrymple has been with Chartwell since its inception in 1997.He has served as Chartwell’s Managing Partner and Senior Portfolio Manager since 1997.During the past five years, Mr. Dalrymple has been the lead portfolio manager of the firm’s Small Cap Value strategy serving institutional, high net worth, and mutual fund sub-advisory clients.From 1991 to 1997, Mr. Dalrymple served as Portfolio Manager at Delaware Investment Advisers, managing a small cap value mutual fund, the Value Fund, and assisting in managing mutual funds and institutional assets in small and mid-cap styles. Prior to joining Delaware Investment Advisers, Mr. Dalrymple was an assistant portfolio manager at Lord Abbett & Co. managing mid-cap value and small-cap growth products.Mr. Dalrymple holds a Bachelor of Science degree in Business Management from Clarkson University and a MBA from Cornell University’s Johnson School and is a Chartered Financial Analyst. The SAI provides additional information about the Portfolio Manager’s method of compensation, other accounts managed by the Portfolio Manager and the Portfolio Manager’s ownership of Fund securities. Prior Performance for Similar Accounts Managed by the Advisor The following tables set forth performance data relating to the historical performance of all privateaccounts managed by the Advisor for the periods indicated that have investment objectives, policies, strategies and risks substantially similar to those of the Fund. The data is provided to illustrate the past performance of the Advisor in managing substantially similar accounts as measured against market indices and does not represent the performance of the Fund. You should not consider this performance data as an indication of future performance of the Fund. The private accounts that are included in the performance data set forth below are not subject to the same types of expenses to which the Fund is subject, or to the diversification requirements, specific tax restrictions and investment limitations imposed on the Fund by the Investment Company Act of 1940 (the “1940 Act”) or Subchapter M of the Internal Revenue Code of 1986.Consequently, the performance results for these private accounts could have been adversely affected if the private accounts had been regulated as investment companies under the federal securities laws. 6 Average Annual Total Returns For the Periods Ended December 31, 2010 One Year Five Years Ten Years Chartwell Small Cap Value Composite Net Returns, after fees/expenses* 28.03% 5.88% 8.14% Gross Returns 29.03% 6.88% 9.14% Russell 2000 Value Index 24.50% 3.52% 8.42% *The fees and expenses of accounts included in the composite are lower than the anticipated operating expenses of the Fund and accordingly, the performance results of the composite are higher than what the Fund’s performance would have been. CHARTWELL SMALL CAP VALUE COMPOSITE (As of June 30, 2011) Total Firm Composite Assets Performance Results Assets U.S. Dollars Number of Composite Russell 2000 Composite Period ($ millions) ($ millions) Accounts Net Gross Value Index Dispersion 2011 Q2 15 4.90% 5.40% 3.77% n/a 14 28.03% 29.03% 24.50% 0.924% 14 29.32% 30.32% 20.58% 0.184% 15 (26.13%) (25.13%) (28.93%) 0.076% 21 (9.23%) (8.23%) (9.78%) 0.207% 24 19.71% 20.71% 23.48% 0.056% 28 6.83% 7.83% 4.71% 0.128% 37 20.65% 21.65% 22.25% 0.208% 38 28.60% 29.60% 46.03% 0.240% 28 (12.14%) (11.14%) (11.43%) 0.146% 16 12.83% 13.83% 14.03% 0.325% 6 32.23% 33.23% 22.83% n/a 1 7.00% 8.00% (1.49%) n/a The Advisor has prepared and presented this report in compliance with the Global Investment Performance Standards (GIPS®) which differs from the SEC method of calculating performance. The GIPS standards are a set of standardized, industry-wide principles that provide investment firms with guidance on how to calculate and report their investment results. Chartwell is an investment advisor registered with the U.S. Securities and Exchange Commission pursuant to the Investment Advisers Act of 1940. The Chartwell Small Cap Value composite was created in January 1999 and includes all fee paying, discretionary accounts with comparable investment objectives and a market value in excess of $250,000.Non-fee paying accounts are excluded from the composite.The performance returns were not materially affected by the exclusion of the non-fee paying accounts.Trade date accounting is utilized and cash equivalents are included in performance returns.Valuations are computed and performance reported in U.S. Dollars. Composite dispersion is calculated using the asset-weighted standard deviation method, which determines the dollar-weighted mean return using the beginning-of-year market values. 7 The gross returns were calculated on a time weighted basis, including all dividends and interest, accrual income, and realized and unrealized gains or losses, are net of all brokerage commissions and execution costs, and do not give effect to investment advisory fees, which would reduce such returns. The management fee is 1.00% on all assets. The Russell 2000 Value Index is capitalization-weighted and consists of those companies with lower price-to-book ratios and lower forecasted growth within the Russell 2000 Index.The Russell 2000 Value Index is comprised of the 2,000 smallest U.S. companies in the Russell 3000 Index. Fund Expenses The Fund is responsible for its own operating expenses.The Advisor has contractually agreed, however, to waive its fees and/or absorb expenses of the Fund to ensure that the total annual fund operating expenses (excluding taxes, leverage interest, brokerage commissions, dividend expenses on short sales, acquired fund fees and expenses as determined in accordance with Form N-1A, expenses incurred in connection with any merger or reorganization, or extraordinary expenses such as litigation) do not exceed the percentage stated in the Fund’s expense table. Any reduction in advisory fees or payment of expenses made by the Advisor may be reimbursed by the Fund in subsequent fiscal years if the Advisor so requests.This reimbursement may be requested if the aggregate amount actually paid by the Fund toward operating expenses for such fiscal year (taking into account the reimbursement) does not exceed the lower of the current limitation on Fund expenses and the limitation on Fund expenses in place at the time of the fee waiver or expense reimbursement.The Advisor is permitted to be reimbursed for fee reductions and/or expense payments made for a period of three years from the date the expenses were waived and/or Fund expenses were reimbursed.Any such reimbursement is contingent upon the Board’s subsequent review and ratification of the reimbursed amounts and will not cause the total fee paid to exceed the applicable limitation on Fund expenses.The Fund must pay current ordinary operating expenses before the Advisor is entitled to any reimbursement of fees and/or expenses. YOUR ACCOUNT WITH THE FUND Share Price The offering price of the Fund's shares is based upon the net asset value per share (“NAV”).The NAV is determined by dividing (a) the difference between the value of the Fund’s securities, cash and other assets and the amount of the Fund’s expenses and liabilities by (b) the number of shares outstanding (assets – liabilities / # of shares NAV). The NAV takes into account all of the expenses and fees of the Fund, including management fees and administration fees, which are accrued daily.The Fund's NAV is typically calculated as of the close of regular trading (generally, 4:00 p.m. Eastern Time) on each day that the New York Stock Exchange (“NYSE”) is open for unrestricted business.The Fund’s NAV may be calculated earlier if trading on the NYSE is restricted or if permitted by the SEC.The NYSE is closed on weekends and most U.S. national holidays.However, foreign securities listed primarily on non-U.S. markets may trade on weekends or other days on which the Fund does not value its shares, which may significantly affect the Fund's NAV on days when you are not able to buy or sell Fund shares. In certain circumstances, the Fund employs fair value pricing to ensure greater accuracy in determining daily NAVs and to prevent dilution by frequent traders or market timers who seek to exploit temporary market anomalies.The Board has adopted procedures in the event that the Fund must utilize fair value pricing, including when reliable market quotations are not readily available, when the Fund’s pricing service does not provide a valuation (or provides a valuation that, in the judgment of the Advisor, does not represent the security’s fair value), or when, in the judgment of the Advisor, events have rendered the market value unreliable (see the discussion of fair value pricing of foreign securities in the paragraph below).Valuing securities at fair value involves reliance on the judgment of the Board (or a committee thereof), and may result in a different price being used in the calculation of the Fund’s NAV from quoted or published prices for the same securities.Fair value determinations are made in good faith in accordance with procedures adopted by the Board.There can be no assurance that the Fund will obtain the fair value assigned to a security if it sells the security. 8 Fair value pricing may be applied to foreign securities held by the Fund upon the occurrence of an event after the close of trading on non-U.S. markets but before the close of trading on the NYSE when the Fund’s NAV is determined.If the event may result in a material adjustment to the price of the Fund’s foreign securities once non-U.S. markets open on the following business day (such as, for example, a significant surge or decline in the U.S. market), the Fund may value such foreign securities at fair value, taking into account the effect of such event, in order to calculate the Fund’s NAV.Other types of portfolio securities that the Fund may fair value include, but are not limited to:(1) investments that are illiquid or traded infrequently, including “restricted” securities and private placements for which there is no public market; (2) investments for which, in the judgment of the Advisor, the market price is stale; (3) securities of an issuer that has entered into a restructuring; (4) securities for which trading has been halted or suspended; and (5) fixed income securities for which there is not a current market value quotation. PURCHASE OF SHARES General This Prospectus offers one class of share of the Fund, designated as Class A shares. · Class A shares generally incur sales loads at the time of purchase and are subject to a distribution/service fee. To purchase shares of the Fund, you must invest at least the minimum amount indicated in the following table. Minimum Investments To Open Your Account To Add to Your Account Direct Regular Accounts Traditional and Roth IRA Accounts Automatic Investment Plan Gift Account For Minors Shares of the Fund may be purchased by check, by wire transfer of funds via a bank or through an approved financial intermediary (i.e., a supermarket, investment advisor, financial planner or consultant, broker, dealer or other investment professional and their agents) authorized by the Fund to receive purchase orders.A financial intermediary may charge additional fees and may require higher minimum investments or impose other limitations on buying and selling Fund shares.You may make an initial investment in an amount greater than the minimum amounts shown in the preceding table and the Fund may, from time to time, reduce or waive the minimum initial investment amounts.The minimum initial investment amount is automatically waived for Fund shares purchased by Trustees of the Trust and current or retired directors and employees of the Advisor and its affiliates. Sales Charge Schedule Class A shares of the Fund are sold at the offering price, which is NAV plus an initial maximum sales charge that varies with the amounts you invest as follows: Class A Shares—Sales Charge Schedule Your Investment Front-End Sales Charge As a % Of Offering Price* Front-End Sales Charge As a % Of Net Investment Dealer Reallowance As a % Of Offering Price Up to $24,999 5.75% 6.10% 5.00% $25,000 -$49,999 5.00% 5.26% 4.50% $50,000 -$99,999 4.50% 4.71% 3.75% $100,000-$249,999 3.50% 3.63% 2.75% $250,000-$499,999 2.50% 2.56% 2.00% $500,000-$999,999 2.00% 2.04% 1.50% $1 million or more See below** See below** See below** * The offering price includes the sales charge. ** See the "Large Order Net Asset Value Purchase Privilege" section on page 11. 9 Because of rounding in the calculation of front-end sales charges, the actual front-end sales charge paid by an investor may be higher or lower than the percentages noted above.No sales charge is imposed on Class A shares received from reinvestment of dividends or capital gain distributions. Class A Shares Purchase Programs Eligible purchasers of Class A shares also may be entitled to reduced or waived sales charges through certain purchase programs offered by the Fund. Quantity Discounts. You may be able to lower your Class A sales charges if: · you plan to invest at least $25,000 in Class A shares of the Fund over the next 13 months ("Letter of Intent") (see below); or · the amount of Class A shares you already own in the Fund plus the amount you're investing now in Class A shares is at least $25,000 ("Cumulative Discount"). By signing a Letter of Intent you can reduce your Class A sales charge.Your individual purchases will be made at the applicable sales charge based on the amount you intend to invest over a 13-month period.Purchases resulting from the reinvestment of dividends and capital gains do not apply toward fulfillment of the Letter of Intent.Shares equal to 5.75% of the amount of the Letter of Intent will be held in escrow during the 13-month period.If, at the end of that time, the total net amount invested made is less than the amount intended, you will be required to pay the difference between the reduced sales charge and the sales charge applicable to the individual net amount invested had the Letter of Intent not been in effect.This amount will be obtained from redemption of the escrow shares.Any remaining escrow shares will be released to you. If you establish a Letter of Intent with the Fund you can aggregate your accounts as well as the accounts of your immediate family members.You will need to provide written instructions with respect to the other accounts whose purchases should be considered in fulfillment of the Letter of Intent. The point of the Letter of Intent and Cumulative Discount is to let you count investments made at other times for purposes of calculating your present sales charge.Any time you can use the privileges to "move" your investment into a lower sales charge category, it is generally beneficial for you to do so. For purposes of determining whether you are eligible for a reduced Class A sales charge, you and your immediate family (your spouse or life partner and your children or stepchildren age 21 or younger) may aggregate your investments in the Fund.This includes, for example, investments held in a retirement account, an employee benefit plan, or at a financial advisor other than the one handling your current purchase.These combined investments will be valued at their current offering price to determine whether your current investment qualifies for a reduced sales charge. Investors must notify the Fund or an authorized dealer at the time of purchase whenever a quantity discount is applicable to purchases and may be required to provide the Fund, or an authorized dealer, with certain information or records to verify eligibility for a quantity discount.Such information or records may include account statements or other records for shares of the Fund in all accounts (e.g., retirement accounts) of the investor and other eligible persons, as described above, which may include accounts held at the Fund or at other authorized dealers.Upon such notification, an investor will pay the lowest applicable sales charge.Shareholders should retain any records necessary to substantiate the purchase price of the shares, as the Fund and authorized dealers may not retain this information. Information about sales charges can be found on the Fund's website www.chartwellip.com or you can consult with your financial representative. 10 Net Asset Value Purchases. You may be able to buy Class A shares without a sales charge when you are: · reinvesting dividends or distributions; · participating in an investment advisory or agency commission program under which you pay a fee to an investment advisor or other firm for portfolio management or brokerage services; · financial intermediaries that: (i) are compensated by clients on a fee-only basis, including but not limited to investment advisors, financial planners, and bank trust departments; or (ii) have entered into an agreement with the Fund to offer Class A shares through a no-load network or platform, may buy without a sales charge on behalf of their clients; · a current trustee of the Trust; or · an employee (including the employee's spouse, domestic partner, children, grandchildren, parents, grandparents, siblings and any dependent of the employee, as defined in Section 152 of the Internal Revenue Code) of the Advisor or of a broker-dealer authorized to sell shares of the Fund. Your financial advisor or the Fund's transfer agent (the "Transfer Agent") can answer your questions and help you determine if you are eligible. Large Order Net Asset Value Purchase Privilege.There is no initial sales charge on purchases of Class A shares in an account or accounts with an accumulated value of $1 million or more, but a contingent deferred sales charge ("CDSC") of 1.00% will be imposed in the event of certain redemptions within 12 months after the end of the month in which such purchase was made. From its own profits and resources, the Advisor may pay a finder’s fee to authorized dealers that initiate or are responsible for purchases of $1 million or more of Class A shares of the Fund, in accordance with the following fee schedule: 1.00% on amounts of less than $4 million, 0.50% on amounts of at least $4 million but less than $10 million and 0.25% on amounts of at least $10 million.In instances where an authorized dealer agrees to waive its receipt of the finder’s fee described above, the CDSC on Class A shares, generally, will be waived. The CDSC is waived under certain circumstances, including the redemption of shares whose dealer of record at the time of the investment notifies the distributor that the dealer waives the finder's fee.Your financial advisor or the Transfer Agent can answer your questions and help you determine if you are eligible. Distribution Plan The Fund has adopted a distribution plan (the "Plan") pursuant to Rule 12b-1 under the 1940 Act with respect to its Class A shares.Under the Plan, the Fund pays distribution fees in connection with the sale and distribution of its Class A shares.These fees are paid to broker-dealers, financial advisors, or other persons, and the Fund’s distributor, for distribution or distribution related activities. The Plan provides for the payment of a fee at the annual rate of 0.25% of the average daily net assets attributable to Class A shares.Because this fee is paid out of the Fund's assets attributable to Class A shares, the fee will increase the cost of your investment and, over time, may cost you more than paying other types of sales charges.The net income attributable to Class A shares will be reduced by the amount of distribution and service fees and other expenses of the Fund associated with that class of shares. To assist investors in comparing classes of shares, the table under the Prospectus heading "Fees and Expenses of the Fund" provides a summary of sales charges and expenses and an example of the sales charges and expenses of the Fund applicable to each class of shares offered herein. 11 Shareholder Servicing Plan The Fund may paya fee at an annual rate of up to 0.10% of its average daily net assets to shareholder servicing agents.Shareholder servicing agents provide administrative and support services to their customers, which may include establishing and maintaining accounts and records relating to shareholders, processing dividend and distribution payments from the Fund on behalf of shareholders, responding to routine inquiries from shareholders concerning their investments, assisting shareholders in changing dividend options, account designations and addresses, and other similar services. Additional Payments to Broker-Dealers and Other Financial Intermediaries The Advisor may pay additional compensation, out of profits derived from the Advisor’s management fee and not as an additional charge to the Fund, to certain financial institutions (which may include banks, securities dealers and other industry professionals) for the sale and/or distribution of Fund shares or the retention and/or servicing of Fund investors and Fund shares (“revenue sharing”).These payments are in addition to any distribution or servicing fees payable under the Fund’s distribution plan, any record keeping or sub-transfer agency fees payable by under the Fund’s shareholder servicing plan, or other fees described in the fee table or elsewhere in the Prospectus or SAI.Examples of “revenue sharing” payments include, but are not limited to, payment to financial institutions for “shelf space” or access to a third party platform or fund offering list or other marketing programs, including, but not limited to, inclusion of the Fund on preferred or recommended sales lists, mutual fund "supermarket" platforms and other formal sales programs; granting the Advisor access to the financial institution’s sales force; granting the Advisor access to the financial institution’s conferences and meetings; assistance in training and educating the financial institution's personnel; and obtaining other forms of marketing support. The level of revenue sharing payments made to financial institutions may be a fixed fee or based upon one or more of the following factors: gross sales, current assets and/or number of accounts of the Fund attributable to the financial institution, or other factors as agreed to by the Advisor and the financial institution or any combination thereof.The amount of these revenue sharing payments is determined at the discretion of the Advisor from time to time, may be substantial, and may be different for different financial institutions depending upon the services provided by the financial institution. Such payments may provide an incentive for the financial institution to make shares of the Fund available to its customers and may allow the Fund greater access to the financial institution’s customers. Additional Share Purchase Programs Listed below are some of the shareholder services the Fund offers to investors.For a more complete description of the Fund's shareholder services, such as investment accounts, retirement plans, automated clearing house deposits, dividend diversification and the systematic withdrawal plan, please contact your authorized dealer. Additional Investments.Additional subscriptions in the Fund generally may be made by investing at least the minimum amount shown in the table above.Exceptions may be made at the Fund’s discretion.You may purchase additional shares of the Fund by sending a check together with the investment stub from your most recent account statement to the Fund at the applicable address on page .Please ensure that you include your account number on the check.If you do not have the investment stub from your account statement, list your name, address and account number on a separate sheet of paper and include it with your check.You may also make additional investments in the Fund by wire transfer of funds or through an approved financial intermediary.The minimum additional investment amount is automatically waived for shares purchased by Trustees of the Trust and current or retired directors and employees of the Advisor and its affiliates.Please follow the procedures described in this Prospectus. Automatic Investment Plan.If you intend to use the Automatic Investment Plan (“AIP”), you may open your account with the initial minimum investment amount.Once an account has been opened, you may make additional investments in the Fund at regular intervals through the AIP.If elected on your account application, funds can be automatically transferred from your checking or savings account on the 5th, 10th, 15th, 20th or 25th of each month.In order to participate in the AIP, each additional subscription must be at least $100, and your financial institution must be a member of the Automated Clearing House (“ACH”) network.The first AIP purchase will be made 15 days after the Fund’s transfer agent (the “Transfer Agent”) receives your request in good order.The Transfer Agent will charge a $25 fee for any ACH payment that is rejected by your bank.Your AIP will be terminated if two successive mailings we send to you are returned by the U.S. Postal Service as undeliverable.You may terminate your participation in the AIP at any time by notifying the Transfer Agent at 1-888-995-5505 at least five days prior to the date of the next AIP transfer.The Fund may modify or terminate the AIP at any time without notice. 12 Purchases by Telephone. Investors may purchase additional shares by calling 1-888-995-5505.If elected on your account application, telephone orders will be accepted via electronic funds transfer from your bank account through the Automated Clearing House ("ACH") network.You must have banking information established on your account prior to making a purchase.Your shares will be purchased at the public offering price (the NAV next calculated after receipt of your purchase order plus any applicable sales charge). Dividend Reinvestment. You may reinvest dividends and capital gains distributions in shares of the Fund.Such shares are acquired at NAV (without a sales charge) on the applicable payable date of the dividend or capital gain distribution.Unless the shareholder instructs otherwise, dividends and distributions are automatically reinvested in shares of the same class of the Fund paying the dividend or distribution.This instruction may be made by writing to the Transfer Agent or by telephone by calling 1-888-995-5505.The investor may, on the account application form or prior to any declaration, instruct that dividends and/or capital gain distributions be paid in cash or be reinvested in the Fund at the next determined NAV.If you elect to receive dividends and/or capital gain distributions in cash and the U.S. Postal Service cannot deliver the check, or if a check remains outstanding for six months or more, the Fund reserves the right to reinvest the distribution check in your account at the Fund's current NAV and to reinvest all subsequent distributions. In-Kind Purchases and Redemptions The Fund reserves the right to accept payment for shares in the form of securities that are permissible investments for the Fund.The Fund also reserves the right to pay redemptions by an “in-kind” distribution of securities (instead of cash) from the Fund.In-kind purchases and redemptions are taxable events and may result in the recognition of gain or loss for federal income tax purposes.See the SAI for further information about the terms of these purchases and redemptions. Customer Identification Information To help the government fight the funding of terrorism and money laundering activities, federal law requires all financial institutions to obtain, verify and record information that identifies each person who opens an account.When you open an account, you will be asked for your name, date of birth (for a natural person), your residential address or principal place of business, and mailing address, if different, as well as your social security number or taxpayer identification number.Additional information is required for corporations, partnerships and other entities.Applications without such information will not be considered in good order.The Fund reserves the right to deny applications if the application is not in good order. This Prospectus should not be considered a solicitation to purchase or as an offer to sell shares of the Fund in any jurisdiction where it would be unlawful to do so under the laws of that jurisdiction. Timing and Nature of Requests The purchase price you will pay for the Fund’s shares will be the next NAV calculated after the Transfer Agent or your authorized financial intermediary receives your request in good order.“Good order” means that your purchase request includes:(1) the name of the Fund, (2) the dollar amount of shares to be purchased, (3) your purchase application or investment stub, and (4) a check payable to Chartwell Fund.All requests received in good order before 4:00 p.m. (Eastern Time) will be processed on that same day.Requests received after 4:00 p.m. (Eastern Time) will be transacted at the next business day’s NAV.All purchases must be made in U.S. dollars and drawn on U.S. financial institutions. 13 Methods of Buying Through a broker- dealer or other financial intermediary The Fund is offered through certain approved financial intermediaries (and their agents).The Fund is also offered directly.An order placed with a financial intermediary or its authorized agent is treated as if such order was placed directly with the Fund, and will be executed at the next NAV calculated by the Fund.Your financial intermediary will hold your shares in a pooled account in its (or its agent’s) name.The Fund may pay your financial intermediary (or its agent) to maintain your individual ownership information, maintain required records, and provide other shareholder services.The financial intermediary which offers shares may require payment of additional fees from its individual clients.If you invest through your financial intermediary, the policies and fees may be different than those described in this Prospectus.For example, the financial intermediary may charge transaction fees or set different minimum investments.Your financial intermediary is responsible for processing your order correctly and promptly, keeping you advised of the status of your account, confirming your transactions and ensuring that you receive copies of the Fund’s Prospectus.Please contact your financial intermediary to determine whether it is an approved financial intermediary of the Fund or for additional information. By mail The Fund will not accept payment in cash, including cashier’s checks.Also, to prevent check fraud, the Fund will not accept third party checks, Treasury checks, credit card checks, traveler’s checks, money orders or starter checks for the purchase of shares.All checks must be made in U.S. dollars and drawn on U.S. financial institutions. To buy shares of the Fund, complete an account application and send it together with your check for the amount you wish to invest in the Fund to the address indicated below.To make additional investments once you have opened your account, write your account number on the check and send it together with the most recent confirmation statement received from the Transfer Agent.If your check is returned for insufficient funds, your purchase will be canceled and a $25 fee will be assessed against your account by the Transfer Agent. Regular Mail Chartwell Fund P.O. Box 2175 Milwaukee, Wisconsin 53201 Overnight Delivery Chartwell Fund 803 West Michigan Street Milwaukee, Wisconsin53233-2301 The Fund does not consider the U.S. Postal Service or other independent delivery services to be its agents. By telephone To make additional investments by telephone, you must authorize telephone purchases on your account application.If you have given authorization for telephone transactions and your account has been open for at least 15 days, call the Transfer Agent toll-free at 1-888-995-5505 and you will be allowed to move money in amounts of at least $1,000 but not greater than $50,000, from your bank account to the Fund account upon request.Only bank accounts held at U.S. institutions that are ACH members may be used for telephone transactions.If your order is placed before 4:00 p.m. (Eastern Time) shares will be purchased in your account at the NAV determined on that day.For security reasons, requests by telephone will be recorded. By wire To open an account by wire, a completed account application is required before your wire can be accepted.You may mail or send by overnight delivery your account application to the Transfer Agent.Upon receipt of your completed account application form, an account will be established for you.The account number assigned will be required as part of the instruction that should be provided to your bank to send the wire.Your bank must include the name of the Fund, the account number, and your name so that monies can be correctly applied.Your bank should transmit funds by wire to: 14 UMB Bank, n.a. ABA Number 101000695 For credit to Chartwell Fund A/C # 9871996220 For further credit to: Your account number Fund Name Name(s) of investor(s) Social security or taxpayer ID number Before sending your wire, please contact the Transfer Agent at 1-888-995-5505 to notify it of your intention to wire funds.This will ensure prompt and accurate credit upon receipt of your wire.Your bank may charge a fee for its wiring service. Wired funds must be received prior to 4:00 p.m. (Eastern Time) to be eligible for same day pricing.The Fund and UMB Bank, n.a. are not responsible for the consequences of delays resulting from the banking or Federal Reserve wire system, or from incomplete wiring instructions. Selling (Redeeming) Fund Shares Through a broker- dealer or other financial intermediary If you purchased your shares through an approved financial intermediary, your redemption order must be placed through the same financial intermediary.The financial intermediary must receive and transmit your redemption order to the Transfer Agent prior to 4:00 p.m. (Eastern Time) for the redemption to be processed at the current day’s NAV.Orders received after 4:00 p.m. (Eastern Time) will be transacted at the next business day’s NAV.Please keep in mind that your financial intermediary may charge additional fees for its services. By mail You may redeem shares purchased directly from the Fund by mail.Send your written redemption request to Chartwell Funds at the address indicated below.Your request must be in good order and contain the Fund name, the name(s) on the account, your account number and the dollar amount or the number of shares to be redeemed.The redemption request must be signed by all shareholders listed on the account.Additional documents are required for certain types of shareholders, such as corporations, partnerships, executors, trustees, administrators, or guardians (i.e., corporate resolutions dated within 60 days, or trust documents indicating proper authorization). Regular Mail Chartwell Fund P.O. Box 2175 Milwaukee, Wisconsin 53201 Overnight Delivery Chartwell Fund 803 West Michigan Street Milwaukee, Wisconsin 53233-2301 A Medallion signature guarantee must be included if any of the following situations apply: · You wish to redeem more than $50,000 worth of shares; · When redemption proceeds are sent to any person, address or bank account not on record; 15 · If a change of address was received by the Transfer Agent within the last 15 days; · If ownership is changed on your account; or · When establishing or modifying certain services on your account. By telephone To redeem shares by telephone, call the Fund at 1-888-995-5505 and specify the amount of money you wish to redeem.You may have a check sent to the address of record, or, if previously established on your account, you may have proceeds sent by wire or electronic funds transfer through the ACH network directly to your bank account.Wire transfers are subject to a $20 fee paid by the shareholder and your bank may charge a fee to receive wired funds.Checks sent via overnight delivery are also subject to a $15 charge ($20 for Saturday delivery).You do not incur any charge when proceeds are sent via the ACH network; however, credit may not be available for two to three business days. If you are authorized to perform telephone transactions (either through your account application form or by subsequent arrangement in writing with the Fund), you may redeem shares worth up to $50,000, by instructing the Fund by phone at 1-888-995-5505. Unless noted on the initial account application, a Medallion signature guarantee is required of all shareholders in order to qualify for or to change telephone redemption privileges. Note:The Fund and all of its service providers will not be liable for any loss or expense in acting upon instructions that are reasonably believed to be genuine.To confirm that all telephone instructions are genuine, the caller must verify the following: · The Fund account number; · The name in which his or her account is registered; · The social security or tax identification number under which the account is registered; and · The address of the account holder, as stated in the account application form. Medallion Signature Guarantee In addition to the situations described above, the Fund reserves the right to require a Medallion signature guarantee in other instances based on the circumstances relative to the particular situation. Shareholders redeeming more than $50,000 worth of shares by mail should submit written instructions with a Medallion signature guarantee from an eligible institution acceptable to the Transfer Agent, such as a domestic bank or trust company, broker, dealer, clearing agency or savings association, or from any participant in a Medallion program recognized by the Securities Transfer Association.The three recognized Medallion programs are Securities Transfer Agents Medallion Program, Stock Exchanges Medallion Program and New York Stock Exchange, Inc. Medallion Signature Program.Signature guarantees that are not part of these programs will not be accepted.Participants in Medallion programs are subject to dollar limitations which must be considered when requesting their guarantee. The Transfer Agent may reject any signature guarantee if it believes the transaction would otherwise be improper.A notary public cannot provide a signature guarantee. Systematic Withdrawal Plan You may request that a predetermined dollar amount be sent to you on a monthly or quarterly basis.Your account must maintain a value of at least $1,000 for you to be eligible to participate in the Systematic Withdrawal Plan (“SWP”).The minimum withdrawal amount is $100.If you elect to receive redemptions through the SWP, the Fund will send a check to your address of record, or will send the payment via electronic funds transfer through the ACH network, directly to your bank account on record.You may request an application for the SWP by calling the 16 Transfer Agent toll-free at 1-888-995-5505.The Fund may modify or terminate the SWP at any time.You may terminate your participation in the SWP by calling the Transfer Agent at least five business days before the next withdrawal. Payment of Redemption Proceeds Youmay redeem shares of the Fund at a price equal to the NAV next determined after the Transfer Agent and/or authorized agent receives your redemption request in good order.Generally, your redemption request cannot be processed on days the NYSE is closed.All requests received in good order by the Transfer Agent and/or authorized agent before the close of the regular trading session of the NYSE (generally, 4:00 p.m. Eastern Time) will usually be sent to the bank you indicate or mailed on the following day to the address of record.In all cases, proceeds will be processed within seven calendar days and sent to you after your redemption request has been received. If you purchase shares using a check and soon after request a redemption, the Fund will honor the redemption request, but will not mail the proceeds until your purchase check has cleared (usually within 12 days).Furthermore, there are certain times when you may be unable to sell Fund shares or receive proceeds.Specifically, the Fund may suspend the right to redeem shares or postpone the date of payment upon redemption for more than three business days: (1) for any period during which the NYSE is closed (other than customary weekend or holiday closings) or trading on the NYSE is restricted; (2) for any period during which an emergency exists affecting the sale of the Fund’s securities or making such sale or the fair determination of the value of the Fund’s net assets not reasonably practicable; or (3) for such other periods as the SEC may permit for the protection of the Fund’s shareholders. Other Redemption Information Shareholders who have an IRA or other retirement plan must indicate on their redemption request whether to withhold federal income tax.Redemption requests failing to indicate an election not to have taxes withheld will generally be subject to a 10% federal income tax withholding. The Fund generally pays sale (redemption) proceeds in cash.However, under unusual conditions that make the payment of cash unwise (and for the protection of the Fund’s remaining shareholders), the Fund may pay all or part of a shareholder’s redemption proceeds in liquid securities with a market value equal to the redemption price (redemption-in-kind). Cost Basis Information As of January 1, 2012, federal law requires that mutual fund companies report their shareholders' cost basis, gain/loss, and holding period to the IRS on the shareholders’ Consolidated Form 1099s when “covered” shares of the mutual funds are sold.Covered shares are any fund and/or dividend reinvestment plan shares acquired on or after January 1, 2012. The Fund has chosen “first-in, first-out” (FIFO) as its standing (default) tax lot identification method for all shareholders, which means this is the method the Fund will use to determine which specific shares are deemed to be sold when there are multiple purchases on different dates at differing net asset values, and the entire position is not sold at one time.The Fund’s standing tax lot identification method is the method it will use to report the sale of covered shares on your Consolidated Form 1099 if you do not select a specific tax lot identification method.You may choose a method other than the Fund’s standing method at the time of your purchase or upon the sale of covered shares.Please refer to the appropriate Internal Revenue Service regulations or consult your tax advisor with regard to your personal circumstances. Tools to Combat Frequent Transactions The Fund discourages excessive, short-term trading and other abusive trading practices that may disrupt portfolio management strategies and harm the Fund’s performance.The Fund takes steps to reduce the frequency and effect of these activities in the Fund.These steps may include monitoring trading activity and using fair value pricing.Although these efforts (which are described in more detail below) are designed to discourage abusive trading practices, these tools cannot eliminate the possibility that such activity may occur.Further, while the Fund makes efforts to identify and restrict frequent trading, the Fund receives purchase and sale orders through financial 17 intermediaries and cannot always know or detect frequent trading that may be facilitated by the use of intermediaries or the use of group or omnibus accounts by those intermediaries.The Fund seeks to exercise its judgment in implementing these tools to the best of its ability in a manner that the Fund believes is consistent with shareholder interests. Redemption Fee You will be charged a redemption fee of 2.00% of the value of the shares being redeemed if you redeem your shares of the Fund within 30 days of purchase.The “first in, first out” (“FIFO”) method is used to determine the holding period; this means that if you bought shares on different days, the shares purchased first will be redeemed first for the purpose of determining whether the redemption fee applies.The redemption fee is deducted from the sale proceeds and is retained by the Fund for the benefit of its remaining shareholders. The fee will not apply to redemptions (i) due to shareholder’s death or disability, (ii) from certain omnibus accounts with systematic or contractual limitations, (iii) of shares acquired through reinvestments of dividends or capital gains distributions, (iv) through certain employer-sponsored retirement plans or employee benefit plans or, with respect to any plan, to comply with minimum distribution requirements, (v) effected pursuant to asset allocation programs, wrap fee programs, and other investment programs offered by financial institutions where investment decisions are made on a discretionary basis by investment professionals,(vi)effected pursuant to an automatic non-discretionary rebalancing program, (vii) pursuant to the SWP, or (viii) by the Fund of accounts falling below the minimum initial investment amount.The Fund reserves the right to waive this fee in other circumstances if the Advisor determines that doing so is in the best interests of the Fund. Monitoring Trading Practices The Fund may monitor trades in an effort to detect short-term trading activities.If, as a result of this monitoring, the Fund believes that a shareholder has engaged in excessive short-term trading, it may, in its discretion, ask the shareholder to stop such activities or refuse to process purchases in the shareholder’s accounts.In making such judgments, the Fund seeks to act in a manner that it believes is consistent with the best interest of shareholders.Due to the complexity and subjectivity involved in identifying abusive trading activity, there can be no assurance that the Fund’s efforts will identify all trades or trading practices that may be considered abusive. General Transaction Policies Some of the following policies are mentioned above.In general, the Fund reserves the right to: · vary or waive any minimum investment requirement; · refuse, change, discontinue, or temporarily suspend account services, including purchase or telephone redemption privileges, for any reason; · redeem all shares in your account if your balance falls below $1,000 due to redemption activity.In these circumstances, the Fund will notify you in writing and request that you increase your balance above the minimum initial investment amount within 60 days of the date of the notice.If, within 60 days of the Fund’s written request, you have not increased your account balance, your shares may be redeemed. The Fund will not require that your shares be redeemed if the value of your account drops below the investment minimum due to fluctuations of a Fund’s NAV; · reject any purchase request for any reason (generally, the Fund does this if the purchase is disruptive to the efficient management of the Fund due to the timing of the investment or an investor’s history of excessive trading); 18 · delay paying redemption proceeds for up to seven calendar days after receiving a request, if an earlier payment could adversely affect the Fund; and · reject any purchase or redemption request that does not contain all required documentation. If you elect telephone privileges on the account application or in a letter to the Fund, you may be responsible for any fraudulent telephone orders as long as the Fund and/or its service providers have taken reasonable precautions to verify your identity.In addition, once you place a telephone transaction request, it cannot be canceled or modified. During periods of significant economic or market change, telephone transactions may be difficult to complete.If you are unable to contact the Fund by telephone, you may also mail your request to the Fund at the address listed under “Methods of Buying.” Your broker or other financial intermediary may establish policies that differ from those of the Fund.For example, the organization may charge transaction fees, set higher minimum investments, or impose certain limitations on buying or selling shares in addition to those identified in this Prospectus.Contact your broker or other financial intermediary for details. Please note that the value of your account may be transferred to the appropriate state if no activity occurs in the account within the time period specified by state law. Availability of Information Information regarding sales charges of the Fund and the applicability and availability of discounts from sales charges is available free of charge on the Fund's website at www.chartwellip.com.The Prospectus and SAI are also available on the website. In order to reduce the amount of mail you receive and to help reduce expenses, we generally send a single copy of any shareholder report and Prospectus to each household.If you do not want the mailing of these documents to be combined with those of other members of your household, please contact your authorized dealer or the Transfer Agent. DIVIDENDS AND DISTRIBUTIONS The Fund will make distributions of net investment income and net capital gains, if any, at least annually, typically in December.The Fund may make an additional payment of dividends or distributions if it deems it desirable at any other time during the year. All dividends and distributions will be reinvested in Fund shares unless you choose one of the following options:(1) receive net investment income dividends in cash, while reinvesting capital gain distributions in additional Fund shares; or (2) receive all dividends and distributions in cash.If you wish to change your distribution option, please write to the Transfer Agent before the payment date of the distribution. If you elect to receive distributions in cash and the U.S. Postal Service cannot deliver your check, or if your distribution check has not been cashed for six months, the Fund reserves the right to reinvest the distribution check in your account at the Fund’s then current NAV and to reinvest all subsequent distributions. FEDERAL INCOME TAX CONSEQUENCES The following discussion is very general.Because each shareholder’s circumstances are different and special tax rules may apply, you should consult your tax advisor about your investment in the Fund. 19 You will generally have to pay federal income taxes, as well as any state or local taxes, on distributions received from the Fund, whether paid in cash or reinvested in additional shares.If you sell Fund shares, it is generally considered a taxable event. Distributions of net investment income, other than “qualified dividend income,” and distributions of short-term capital gains, are taxable for federal income tax purposes at ordinary income tax rates.Distributions of net capital gain (i.e., the excess of net long-term capital gain over net short-term capital loss) are taxable for federal income tax purposes as long-term capital gain, regardless of how long the shareholder has held Fund shares.For taxable years beginning on or before December 31, 2012, distributions reported as qualified dividend income are taxed to individuals and other non-corporate investors at rates applicable to long-term capital gains, provided certain holding period and other requirements are satisfied.Dividends paid by a Fund may qualify in part for the dividend deduction available to corporate shareholders, provided certain holding period and other requirements are satisfied. You may want to avoid buying shares of the Fund just before it declares a distribution (on or before the record date), because such a distribution will be taxable to you even though it may effectively be a return of a portion of your investment. Dividends declared in October, November or December to shareholders of record as of a date in such month and paid during the following January are treated as if received on December 31 of the calendar year when the dividends were declared.Information on the federal income tax status of dividends and distributions is provided annually. If you are neither a citizen nor a resident of the United States, certain dividends you receive from the Fund may be subject to federal withholding tax.To the extent that the Fund’s distributions are subject to such withholding, the Fund will withhold federal income tax at the rate of 30% (or such lower rate as may be determined in accordance with any applicable treaty).Dividends that are reported by the Fund as “interest-related dividends” or “short-term capital gain dividends” are generally exempt from such withholding for taxable years of the Fund beginning before January 1, 2012. If you do not provide the Fund with your correct taxpayer identification number and any required certifications, you will be subject to backup withholding on your redemption proceeds, dividends and other distributions.Backup withholding will not, however, be applied to payments that have been subject to the 30% withholding tax on shareholders who are neither citizens nor residents of the United States.The backup withholding rate is currently 28% and is scheduled to increase to 31% in 2013. FINANCIAL HIGHLIGHTS Because the Fund has not commenced operations as of the date of this Prospectus, no financial information is available. 20 Investment Advisor Chartwell Investment Partners, LP 1235 Westlakes Drive, Suite 400 Berwyn, Pennsylvania 19312 Independent Registered Public Accounting Firm Tait, Weller & Baker LLP- 1818 Market Street, Suite 2400 Philadelphia, Pennsylvania 19103 Custodian UMB Bank, n.a. 928 Grand Boulevard, 5th Floor Kansas City, Missouri64106 Fund Co-Administrator Mutual Fund Administration Corporation 2220 E. Route 66, Suite 226 Glendora, California91740 Fund Co-Administrator, Transfer Agent and Fund Accountant UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, Wisconsin53233-2301 Distributor Grand Distribution Services, LLC 803 West Michigan Street Milwaukee, Wisconsin53233-2301 21 Chartwell Small Cap Value Fund A series of the Investment Managers Series Trust FOR MORE INFORMATION You can find more information about the Fund in the following documents: Statement of Additional Information (SAI) The SAI provides additional details about the investments and techniques of the Fund and certain other additional information.A current SAI is on file with the SEC and is incorporated into this Prospectus by reference.This means that the SAI is legally considered a part of this Prospectus even though it is not physically within this Prospectus. Additional information about the Fund’s investments will be available in the Fund’s annual and semi-annual reports to shareholders.In the Fund’s annual report, you will find a discussion of the market conditions and investment strategies that significantly affected the Fund’s performance during its most recent fiscal year. The SAI is available and the Fund's annual and semi-annual reports will be available free of charge on the Fund's website at www.chartwellip.com.You can obtain a free copy of the Fund’s SAI, request other information, or inquire about the Fund by contacting a broker that sells the Fund or by calling the Fund (toll-free) at 1-888-995-5505 or by writing to: Chartwell Fund P.O. Box 2175 Milwaukee, WI53201 You may review and copy information including the shareholder reports and SAI at the Public Reference Room of the SEC in Washington, DC.You can obtain information on the operation of the Public Reference Room by calling (202) 551-8090.Reports and other information about the Fund are also available: · Free of charge from the SEC’s EDGAR database on the SEC’s Internet website at http://www.sec.gov; · For a fee, by writing to the Public Reference Section of the SEC, Washington, DC20549-1520; or · For a fee, by electronic request at the following e-mail address: publicinfo@sec.gov. (The Trust’s SEC Investment Company Act file number is 811- 21719) Statement of Additional Information November 9, 2011 Chartwell Small Cap Value Fund (Ticker Symbol: CWSVX) a series of the Investment Managers Series Trust This Statement of Additional Information (“SAI”) is not a prospectus, and it should be read in conjunction with the Prospectus dated November 9, 2011, as may be amended from time to time, of the Chartwell Small Cap Value Fund (the “Fund”), a series of the Investment Managers Series Trust (the “Trust”).Chartwell Investment Parters, LP (the “Advisor”) is the investment advisor to the Fund.A copy of the Fund’s Prospectus may be obtained by contacting the Fund at the address or telephone number specified below. Chartwell Fund P.O. Box 2175 Milwaukee, Wisconsin 53201 1-888-995-5505 THE TRUST 2 INVESTMENT STRATEGIES AND POLICIES 2 MANAGEMENT OF THE FUND 19 PORTFOLIO TRANSACTIONS AND BROKERAGE 30 PORTFOLIO TURNOVER 31 PROXY VOTING POLICY 31 ANTI-MONEY LAUNDERING PROGRAM 32 PORTFOLIO HOLDINGS INFORMATION 32 DETERMINATION OF NET ASSET VALUE 34 PURCHASE AND REDEMPTION OF FUND SHARES 35 FEDERAL INCOME TAX MATTERS 36 DIVIDENDS AND DISTRIBUTIONS 42 GENERAL INFORMATION 43 FINANCIAL STATEMENTS 45 APPENDIX “A” 46 APPENDIX “B” 50 B-1 THE TRUST The Trust (formerly called Claymore Trust) is an open-end management investment company organized as a Delaware statutory trust under the laws of the State of Delaware on February 15, 2005.The Trust changed its name to Investment Managers Series Trust on December 3, 2007.The Trust currently consists of several other series of shares of beneficial interest, par value $0.01 per share.This SAI relates only to the Fund and not to the other series of the Trust.The Fund is a diversified fund, which means it is subject to the diversification requirements under the Investment Company Act of 1940, as amended (the "1940 Act").Under the 1940 Act, a diversified fund may not, with respect to 75% of its total assets, invest more than 5% of its total assets in the securities of one issuer (and in not more than 10% of the outstanding voting securities of an issuer), excluding cash, Government securities, and securities of other investment companies. The Trust is registered with the Securities and Exchange Commission (“SEC”) as an open-end management investment company.Such a registration does not involve supervision of the management or policies of the Fund.The Prospectus of the Fund and this SAI omit certain of the information contained in the Registration Statement filed with the SEC.Copies of such information may be obtained from the SEC upon payment of the prescribed fee. INVESTMENT STRATEGIES AND POLICIES Market Conditions The equity and debt capital markets in the United States and internationally have experienced unprecedented volatility.This financial crisis has caused a significant decline in the value and liquidity of many types of securities.Although the markets for a variety of asset classes have begun recovering recently, it is impossible to predict whether the financial market recovery will continue or if market conditions will get worse.Because the situation is unprecedented and widespread, it may be unusually difficult to identify both risks and opportunities using past models of the interplay of market forces, or to predict the duration of these events. The discussion below supplements information contained in the Fund’s Prospectus pertaining to the investment policies of the Fund. B-2 EQUITY SECURITIES Common Stock Common stock represents an equity (ownership) interest in a company, and usually possesses voting rights and earns dividends.Dividends on common stock are not fixed but are declared at the discretion of the issuer.Common stock generally represents the riskiest investment in a company.In addition, common stock generally has the greatest appreciation and depreciation potential because increases and decreases in earnings are usually reflected in a company’s stock price. The fundamental risk of investing in common stock is that the value of the stock might decrease.Stock values fluctuate in response to the activities of an individual company or in response to general market and/or economic conditions.While common stocks have historically provided greater long-term returns than preferred stocks, fixed-income and money market investments, common stocks have also experienced significantly more volatility in those returns. Preferred Stock Preferred stock is a class of stock having a preference over common stock as to the payment of dividends and the recovery of investment in the event a company is liquidated, although preferred stock is usually subordinate to the debt securities of the issuer.Preferred stock typically does not possess voting rights and its market value may change based on changes in interest rates.If interest rates rise, the fixed dividend on preferred stocks may be less attractive, causing the price of preferred stocks to decline.Preferred stock may have mandatory sinking fund provisions, as well as call/redemption provisions prior to maturity, a negative feature when interest rates decline. The Fund’s investment in preferred stocks is subject to the credit risk related to the financial condition of the issuers of those securities.Credit ratings attempt to evaluate the safety of principal and dividend or interest payments and do not evaluate the risks of fluctuations in market value. Warrants and Rights The Fund may invest in warrants or rights (including those acquired in units or attached to other securities) that entitle the holder to buy equity securities at a specific price for a specific period of time but will do so only if such equity securities are deemed appropriate by the Advisor.Warrants do not have voting rights, do not earn dividends, and do not entitle the holder to any rights with respect to the assets of the corporation that has issued them.They do not represent ownership of the underlying companies but only the right to purchase shares of those companies at a specified price on or before a specified exercise date.Warrants tend to be more volatile than the underlying stock, and if at a warrant’s expiration date the stock is trading at a price below the price set in the warrant, the warrant will expire worthless.Conversely, if at the expiration date the stock is trading at a price higher than the price set in the warrant, a Fund can acquire the stock at a price below its market value.The prices of warrants do not necessarily parallel the prices of the underlying securities. B-3 Convertible Securities A convertible security is a preferred stock, warrant or other security that may be converted or exchanged for a prescribed amount of common stock or other security of the same or a different issuer or into cash within a particular period of time at a specified price or formula.A convertible security generally entitles the holder to receive the dividend or interest until the convertible security matures or is redeemed, converted or exchanged.Before conversion, convertible securities generally have characteristics similar to both fixed income and equity securities. Foreign Securities Investments in the securities of foreign issuers may involve risks in addition to those normally associated with investments in the securities of U.S. issuers.All foreign investments are subject to risks of foreign political and economic instability, adverse movements in foreign exchange rates, and the imposition or tightening of exchange controls and limitations on the repatriation of foreign capital.Other risks stem from potential changes in governmental attitude or policy toward private investment, which in turn raises the risk of nationalization, increased taxation or confiscation of foreign investors’ assets. Additional non-U.S. taxes and expenses may also adversely affect the Fund’s performance, including foreign withholding taxes on foreign securities’ dividends.Brokerage commissions and other transaction costs on foreign securities exchanges are generally higher than in the United States.Foreign companies may be subject to different accounting, auditing and financial reporting standards.Most of the foreign securities held by the Fund will not be registered with the SEC, nor will the issuers thereof be subject to the reporting requirements of the SEC.Accordingly, less information may be available about foreign companies than is generally available on issuers of comparable securities in the United States.Foreign securities may also trade less frequently and with lower volume and may exhibit greater price volatility than U.S. securities. Changes in foreign exchange rates will affect the value in U.S. dollars of all foreign currency-denominated securities held by the Fund.Exchange rates are influenced generally by the forces of supply and demand in the foreign currency markets and by numerous other political and economic events occurring outside the United States, many of which may be difficult, if not impossible, to predict. Income from foreign securities will be received and realized in foreign currencies, and the Fund is required to compute and distribute income in U.S. dollars.Accordingly, a decline in the value of a particular foreign currency against the U.S. dollar occurring after the Fund’s income has been earned and computed in U.S. dollars may require the Fund to liquidate portfolio securities to acquire sufficient U.S. dollars to make a distribution.Similarly, if the exchange rate declines between the time the Fund incurs expenses in U.S. dollars and the time such expenses are paid, the Fund may be required to liquidate additional foreign securities to purchase the U.S. dollars required to meet such expenses. B-4 The Fund may purchase foreign bank obligations.In addition to the risks described above that are generally applicable to foreign investments, the investments that the Fund makes in obligations of foreign banks, branches or subsidiaries may involve further risks, including differences between foreign banks and U.S. banks in applicable accounting, auditing and financial reporting standards, and the possible establishment of exchange controls or other foreign government laws or restrictions applicable to the payment of certificates of deposit or time deposits that may affect adversely the payment of principal and interest on the securities held by the Fund. Emerging Markets.The Fund may invest in emerging market countries or developing countries as defined by the World Bank, International Financial Corporation or the Morgan Stanley Capital International (MSCI) emerging market indices or other comparable indices.Developing countries may impose restrictions on the Fund’s ability to repatriate investment income or capital.Even where there is no outright restriction on repatriation of investment income or capital, the mechanics of repatriation may affect certain aspects of the operations of the Fund. Some of the currencies in emerging markets have experienced devaluations relative to the U.S. dollar, and major adjustments have been made periodically in certain of such currencies.Certain developing countries face serious exchange constraints. Governments of some developing countries exercise substantial influence over many aspects of the private sector.In some countries, the government owns or controls many companies.Therefore, government actions in the future could have a significant effect on economic conditions in developing countries, which could affect the private sector companies in which the Fund invests. Foreign Currency Transactions. The Fund may conduct foreign currency exchange transactions either on a spot, i.e., cash, basis at the prevailing rate in the foreign exchange market or by entering into a forward foreign currency contract.A forward foreign currency contract (“forward contract”) involves an obligation to purchase or sell a specific amount of a specific currency at a future date, which may be any fixed number of days (usually less than one year) from the date of the contract agreed upon by the parties, at a price set at the time of the contract.Forward contracts are considered to be derivatives.The Fund enters into forward contracts in order to “lock in” the exchange rate between the currency it will deliver and the currency it will receive for the duration of the contract.In addition, the Fund may enter into forward contracts to hedge against risks arising from securities the Fund owns or anticipates purchasing or the U.S. dollar value of interest and dividends paid on those securities.The Fund will not have more than 10% of its total assets committed to forward contracts, or maintain a net exposure to forward contracts that would obligate the Fund to deliver an amount of foreign currency in excess of the value of the Fund’s investment securities or other assets denominated in that currency. If the Fund delivers the foreign currency at or before the settlement of a forward contract, it may be required to obtain the currency by selling some of the Fund’s assets that are denominated in that specific currency.The Fund may close out a forward contract obligating it to purchase a foreign currency by selling an offsetting contract, in which case it will realize a gain or a loss. B-5 Foreign currency transactions involve certain costs and risks.The Fund incurs foreign exchange expenses in converting assets from one currency to another. Forward contracts involve a risk of loss if the Advisor is inaccurate in predicting currency movements.The projection of short-term currency market movements is extremely difficult, and the successful execution of a short-term hedging strategy is highly uncertain.The precise matching of forward contract amounts and the value of the securities involved is generally not possible.Accordingly, it may be necessary for the Fund to purchase additional foreign currency if the market value of the security is less than the amount of the foreign currency the Fund is obligated to deliver under the forward contract and the decision is made to sell the security and deliver the foreign currency.The use of forward contracts as a hedging technique does not eliminate the fluctuation in the prices of the underlying securities the Fund owns or intends to acquire, but it fixes a rate of exchange in advance.Although forward contracts can reduce the risk of loss if the values of the hedged currencies decline, these instruments also limit the potential gain that might result from an increase in the value of the hedged currencies. There is no systematic reporting of last sale information for foreign currencies, and there is no regulatory requirement that quotations available through dealers or other market sources be firm or revised on a timely basis.Quotation information available is generally representative of very large transactions in the interbank market.The interbank market in foreign currencies is a global around-the-clock market.Since foreign currency transactions occurring in the interbank market involve substantially larger amounts than those that may be involved in the use of foreign currency options, the Fund may be disadvantaged by having to deal in an odd lot market (generally consisting of transactions of less than $1 million) for the underlying foreign currencies at prices that are less favorable than for round lots. Depository Receipts American Depository Receipts ("ADRs") are negotiable receipts issued by a U.S. bank or trust company that evidence ownership of securities in a foreign company which have been deposited with such bank or trust company's office or agent in a foreign country.European Depository Receipts (“EDRs”) are negotiable certificates held in the bank of one country representing a specific number of shares of a stock traded on an exchange of another country.Global Depository Receipts ("GDRs") are negotiable certificates held in the bank of one country representing a specific number of shares of a stock traded on an exchange of another country.Canadian Depository Receipts (“CDRs”) are negotiable receipts issued by a Canadian bank or trust company that evidence ownership of securities in a foreign company which have been deposited with such bank or trust company's office or agent in a foreign country. Investing in ADRs, EDRs, GDRs, and CDRs presents risks that may not be equal to the risk inherent in holding the equivalent shares of the same companies that are traded in the local markets even though a Fund will purchase, sell and be paid dividends on ADRs, EDRs, GDRs, and CDRs in U.S. dollars.These risks include fluctuations in currency exchange rates, which are affected by international balances of payments and other economic and financial conditions; government intervention; speculation; and other factors.With respect to certain foreign countries, there is the possibility of expropriation or nationalization of assets, confiscatory taxation, political and social upheaval, and economic instability.A Fund may be required to pay foreign withholding or other taxes B-6 on certain ADRs, EDRs, GDRs, or CDRs that it owns, but investors may or may not be able to deduct their pro-rata share of such taxes in computing their taxable income, or take such shares as a credit against their U.S. federal income tax.See "Federal Income Tax Matters."ADRs, EDRs, GDRs, and CDRs may be sponsored by the foreign issuer or may be unsponsored.Unsponsored ADRs, EDRs, GDRs, and CDRs are organized independently and without the cooperation of the foreign issuer of the underlying securities.Unsponsored GDRs, CDRs, EDRs and ADRs are offered by companies which are not prepared to meet either the reporting or accounting standards of the United States.While readily exchangeable with stock in local markets, unsponsored ADRs, EDRs, GDRs, and CDRs may be less liquid than sponsored ADRs, EDRs, GDRs, and CDRs.Additionally, there generally is less publicly available information with respect to unsponsored ADRs, EDRs, GDRs, and CDRs. Investment Company Securities The Fund may invest in shares of other open-end and closed-end investment companies (each, an “Underlying Fund”), including affiliated funds and exchange-traded funds (“ETFs”), to the extent permitted by applicable law and subject to certain restrictions set forth in this SAI.Generally, under the 1940 Act and SEC rules adopted pursuant to the 1940 Act, the Fund’s acquisition of the securities of affiliated and unaffiliated funds is subject to the following guidelines and restrictions: • The Fund may own an unlimited amount of any affiliated fund’s voting securities. • The Fund and its “affiliated persons” may own no more than 3% of an unaffiliated fund’s voting securities, subject to the following restrictions: i. the Fund and the Underlying Fund, in the aggregate, may not charge a sales load greater than the limits set forth in Rule 2830(d)(3) of the Conduct Rules of the Financial Industry Regulatory Authority (“FINRA”) applicable to funds of funds; ii. the Underlying Fund is not obligated to redeem more than 1% of its total outstanding securities during any period less than 30 days; and iii. the purchase or acquisition of the Underlying Fund is made pursuant to an arrangement with the Underlying Fund or its principal underwriter whereby the Fund is obligated either to (i) seek instructions from its shareholders with regard to the voting of all proxies with respect to the Underlying Fund and to vote in accordance with such instructions, or (ii) to vote the shares of the Underlying Fund held by the Fund in the same proportion as the vote of all other shareholders of the Underlying Fund. • The sales load and distribution fees paid by the Fund with respect to an Underlying Fund, aggregated with any distribution fees of the Fund, may not be excessive under FINRA rules. B-7 • Any Underlying Fund must have a policy that prohibits it from acquiring any securities of registered open-end funds or registered unit investment trusts in reliance on certain sections of the 1940 Act. Acquired funds typically incur fees that are separate from those fees incurred directly by the Fund.The Fund’s purchase of such investment company securities results in the layering of expenses as Fund shareholders would indirectly bear a proportionate share of the operating expenses of such investment companies, including advisory fees, in addition to paying Fund expenses. Under certain circumstances an open-end investment company in which the Fund invests may determine to make payment of a redemption by the Fund wholly or in part by a distribution in kind of securities from its portfolio, instead of in cash.As a result, the Fund may hold such securities until the Advisor determines it is appropriate to dispose of them.Such disposition will impose additional costs on the Fund. Investment decisions by the investment advisers to the registered investment companies in which the Fund invests are made independently of the Fund.At any particular time, one Underlying Fund may be purchasing shares of an issuer whose shares are being sold by another Underlying Fund.As a result, under these circumstances the Fund indirectly would incur certain transactional costs without accomplishing any investment purpose. Exchange-Traded Funds ETFs are pooled investment vehicles that generally seek to track the performance of specific indices. ETFs may be organized as open-end funds or as unit investment trusts. Their shares are listed on stock exchanges and can be traded throughout the day at market-determined prices. An ETF generally issues index-based investments in aggregations of 50,000 shares known as “Creation Units” in exchange for a “Portfolio Deposit” consisting of (a) a portfolio of securities substantially similar to the component securities (“Index Securities”) of the applicable index (the “Index”), (b) a cash payment equal to a pro rata portion of the dividends accrued on the ETF’s portfolio securities since the last dividend payment by the ETF, net of expenses and liabilities, and (c) a cash payment or credit (“Balancing Amount”) designed to equalize the net asset value of the Index and the net asset value of a Portfolio Deposit. Shares of ETFs are not individually redeemable, except upon termination of the ETF. To redeem shares of an ETF, an investor must accumulate enough shares of the ETF to reconstitute a Creation Unit. The liquidity of small holdings of ETF shares, therefore, will depend upon the existence of a secondary market for such shares. Upon redemption of a Creation Unit, the portfolio will receive Index Securities and cash identical to the Portfolio Deposit required of an investor wishing to purchase a Creation Unit that day. The price of ETF shares is based upon (but not necessarily identical to) the value of the securities held by the ETF. Accordingly, the level of risk involved in the purchase or sale of ETF shares is similar to the risk involved in the purchase or sale of traditional common stock, with the exception that the B-8 pricing mechanism for ETF shares is based on a basket of stocks. Disruptions in the markets for the securities underlying ETF shares purchased or sold by the Fund could result in losses on such shares. There is no assurance that the requirements of the national securities exchanges necessary to maintain the listing of shares of any ETF will continue to be met. Closed-End Funds The Fund may invest in shares of closed-end funds.Investments in closed-end funds are subject to various risks, including reliance on management’s ability to meet the closed-end fund’s investment objective and to manage the closed-end fund portfolio; fluctuation in the net asset value of closed-end fund shares compared to the changes in the value of the underlying securities that the closed-end fund owns; and bearing a pro rata share of the management fees and expenses of each underlying closed-end fund resulting in Fund’s shareholders being subject to higher expenses than if he or she invested directly in the closed-end fund(s). DERIVATIVES The Fund may utilize a variety of financial instruments, such as derivatives, options, and forward contracts, both for investment purposes and for hedging purposes.Hedging involves special risks including the possible default by the other party to the transaction, illiquidity and, to the extent the Advisor’s assessment of certain market movements is incorrect, the risk that the use of hedging could result in losses greater than if hedging had not been used.Nonetheless, with respect to certain investment positions, the Fund may not be sufficiently hedged against market fluctuations, in which case an investment position could result in a loss greater than if the Advisor had been sufficiently hedged with respect to such position. The Advisor will not, in general, attempt to hedge all market or other risks inherent in the Fund’s positions, and will hedge certain risks, if at all, only partially.Specifically, the Advisor may choose not, or may determine that it is economically unattractive, to hedge certain risks, either in respect of particular positions or in respect of the Fund’s overall portfolio.Moreover, it should be noted that the Fund’s portfolio always will be exposed to unidentified systematic risk factors and to certain risks that cannot be completely hedged, such as credit risk (relating both to particular securities and to counterparties).The Fund’s portfolio composition may result in various directional market risks remaining unhedged, although the Advisor may rely on diversification to control such risks to the extent that the Advisor believes it is desirable to do so. Options on Securities and Securities Indices Options.A call option would entitle the Fund, in return for the premium paid, to purchase specified securities at a specified price during the option period.A put option would entitle the Fund, in return for the premium paid, to sell specified securities during the option period.The Fund may invest in both European-style or American-style options. A European-style option is only exercisable immediately prior to its expiration.American-style options are exercisable at any time prior to the expiration date of the option. B-9 Writing Call Options.The Fund may write covered call options.A call option is “covered” if the Fund owns the security underlying the call or has an absolute right to acquire the security without additional cash consideration (or, if additional cash consideration is required, cash or cash equivalents in such amounts as held in a segregated account by UMB Bank, n.a., the Fund’s custodian (the “Custodian”).The writer of a call option receives a premium and gives the purchaser the right to buy the security underlying the option at the exercise price.The writer has the obligation upon exercise of the option to deliver the underlying security against payment of the exercise price during the option period.If the writer of an exchange-traded option wishes to terminate his obligation, he may effect a “closing purchase transaction.”This is accomplished by buying an option of the same series as the option previously written.A writer may not effect a closing purchase transaction after it has been notified of the exercise of an option. Effecting a closing transaction in a written call option will permit the Fund to write another call option on the underlying security with either a different exercise price, expiration date or both.Also, effecting a closing transaction will permit the cash or proceeds from the concurrent sale of any securities subject to the option to be used for other investments of the Fund.If the Fund desires to sell a particular security from its portfolio on which it has written a call option, it will effect a closing transaction prior to or concurrent with the sale of the security. The Fund will realize a gain from a closing transaction if the cost of the closing transaction is less than the premium received from writing the option or if the proceeds from the closing transaction are more than the premium paid to purchase the option.The Fund will realize a loss from a closing transaction if the cost of the closing transaction is more than the premium received from writing the option or if the proceeds from the closing transaction are less than the premium paid to purchase the option.However, because increases in the market price of a call option will generally reflect increases in the market price of the underlying security, any loss to the Fund resulting from the repurchase of a call option is likely to be offset in whole or in part by appreciation of the underlying security owned by the Fund. In addition to covered call options, the Fund may write uncovered (or “naked”) call options on securities, including ETFs, and indices; however, SEC rules require that the Fund segregates assets on its books and records with a value equal to the value of the securities or the index that the holder of the option is entitled to call.Segregated securities cannot be sold while the option strategy is outstanding, unless they are replaced with other suitable assets.As a result, there is a possibility that segregation of a large percentage of the Fund’s assets could impede portfolio management or the Fund’s ability to meet redemption requests or other current obligations. Writing Covered Index Call Options. The Fund may sell index call options.The Fund may also execute a closing purchase transaction with respect to the option it has sold and then sell another option with either a different exercise price and/or expiration date.The Fund’s objective in entering into such closing transactions is to increase option premium income, to limit losses or to protect anticipated gains in the underlying stocks.The cost of a closing transaction, while reducing the premium income realized from the sale of the option, should be offset, at least in part, by the appreciation in the value of the underlying index, and by the opportunity to realize additional premium income from selling a new option. B-10 When the Fund sells an index call option, it does not deliver the underlying stocks or cash to the broker through whom the transaction is effected.In the case of an exchange-traded option, the Fund establishes an escrow account.The Custodian (or a securities depository acting for the Custodian) acts as the Fund’s escrow agent.The escrow agent enters into documents known as escrow receipts with respect to the stocks included in the Fund (or escrow receipts with respect to other acceptable securities).The escrow agent releases the stocks from the escrow account when the call option expires or the Fund enters into a closing purchase transaction. Until such release, the underlying stocks cannot be sold by the Fund.The Fund may enter into similar collateral arrangements with the counterparty when it sells over-the-counter index call options. When the Fund sells an index call option, it is also required to “cover” the option pursuant to requirements enunciated by the staff of the SEC.The staff has indicated that a mutual fund may “cover” an index call option by (1) owning and holding for the term of the option a portfolio of stocks substantially replicating the movement of the index underlying the call option; (2) purchasing an American-style call option on the same index with an exercise price not greater than the exercise price of the written option; or (3) establishing and maintaining for the term of the option a segregated account consisting of cash, U.S. government securities or other high-grade debt securities, equal in value to the aggregate contract price of the call option (the current index value times the specific multiple).The Fund generally “covers” the index options it has sold by owning and holding stocks substantially replicating the movement of the applicable index.As an alternative method of “covering” the option, the Fund may purchase an appropriate offsetting option. The purchaser of an index call option sold by the Fund may exercise the option at a price fixed as of the closing level of the index on exercise date.Unless the Fund has liquid assets sufficient to satisfy the exercise of the index call option, the Fund would be required to liquidate portfolio securities to satisfy the exercise.The market value of such securities may decline between the time the option is exercised and the time the Fund is able to sell the securities.If the Fund fails to anticipate an exercise, it may have to borrow from a bank (in amounts not exceeding 5% of the Fund’s total assets) pending settlement of the sale of the portfolio securities and thereby incur interest charges.If trading is interrupted on the index, the Fund would not be able to close out its option positions. Risks of Transactions in Options.There are several risks associated with transactions in options on securities and indices.Options may be more volatile than the underlying securities and, therefore, on a percentage basis, an investment in options may be subject to greater fluctuation in value than an investment in the underlying securities themselves.There are also significant differences between the securities and options markets that could result in an imperfect correlation between these markets, causing a given transaction not to achieve its objective.In addition, a liquid secondary market for particular options may be absent for reasons which include the following:there may be insufficient trading interest in certain options; restrictions may be imposed by an exchange on opening transactions or closing transactions or both; trading halts, suspensions or other restrictions may be imposed with respect to particular classes or series of options of underlying securities; unusual or unforeseen circumstances may interrupt normal operations on an exchange; the facilities of an exchange or clearing corporation may not be adequate to handle current trading volume at all times; or one or more exchanges could, for economic or other reasons, decide or be compelled at some future B-11 date to discontinue the trading of options (or a particular class or series of options), in which event the secondary market on that exchange (or in that class or series of options) would cease to exist, although outstanding options that had been issued by a clearing corporation as a result of trades on that exchange would continue to be exercisable in accordance with their terms. A decision as to whether, when and how to use options involves the exercise of skill and judgment, and even a well-conceived transaction may be unsuccessful to some degree because of market behavior or unexpected events.The extent to which the Fund may enter into options transactions may be limited by the requirements of the Internal Revenue Code of 1986, as amended (the “Code”), for qualification of the Fund as a regulated investment company. Over-the-Counter Options.The Fund may engage in transactions involving over-the-counter options as well as exchange-traded options.Certain additional risks are specific to over-the-counter options.The Fund may engage a clearing corporation to exercise exchange-traded options, but if the Fund purchased an over-the-counter option, it must then rely on the dealer from which it purchased the option if the option is exercised.Failure by the dealer to do so would result in the loss of the premium paid by the Fund as well as loss of the expected benefit of the transaction. Exchange-traded options generally have a continuous liquid market while over-the-counter options may not.Consequently, the Fund may generally be able to realize the value of an over-the-counter option it has purchased only by exercising or reselling the option to the dealer who issued it.Similarly, when the Fund writes an over-the-counter option, the Fund may generally be able to close out the option prior to its expiration only by entering into a closing purchase transaction with the dealer to whom the Fund originally wrote the option.While the Fund will seek to enter into over-the-counter options only with dealers who will agree to and are expected to be capable of entering into closing transactions with the Fund, there can be no assurance that the Fund will at any time be able to liquidate an over-the-counter option at a favorable price at any time prior to expiration.Unless the Fund, as a covered over-the-counter call option writer, is able to effect a closing purchase transaction, it will not be able to liquidate securities (or other assets) used as cover until the option expires or is exercised.In the event of insolvency of the other party, the Fund may be unable to liquidate an over-the-counter option.With respect to options written by the Fund, the inability to enter into a closing transaction may result in material losses to the Fund.For example, since the Fund must maintain a secured position with respect to any call option on a security it writes, the Fund may not sell the assets which it has segregated to secure the position while it is obligated under the option.This requirement may impair the Fund’s ability to sell portfolio securities at a time when such sale might be advantageous. The SEC has taken the position that purchased over-the-counter options are illiquid securities.The Fund may treat the cover used for written over-the-counter options as liquid if the dealer agrees that the Fund may repurchase the over-the-counter option it has written for a maximum price to be calculated by a predetermined formula.In such cases, the over-the-counter option would be considered illiquid only to the extent the maximum purchase price under the formula exceeds the intrinsic value of the option.Accordingly, the Fund will treat over-the-counter options as subject to the Fund’s limitation on illiquid securities.If the SEC changes its position on the liquidity of over-the-counter options, the Fund will change the treatment of such instruments accordingly. B-12 Stock Index Futures The Fund may invest in stock index futures only as a substitute for a comparable market position in the underlying securities.A stock index future obligates the seller to deliver (and the purchaser to accept), effectively, an amount of cash equal to a specific dollar amount times the difference between the value of a specific stock index at the close of the last trading day of the contract and the price at which the agreement is made.No physical delivery of the underlying stocks in the index is made.With respect to stock indices that are permitted investments, the Fund intends to purchase and sell futures contracts on the stock index for which it can obtain the best price with consideration also given to liquidity. Short Sales A short sale is a transaction in which the Fund sells a security it does not own in anticipation that the market price of that security will decline.If the price of the security sold short increases between the time of the short sale and the time the Fund replaces the borrowed security, the Fund will incur a loss; conversely, if the price declines, the Fund will realize a capital gain. Any gain will be decreased, and any loss will be increased, by the transaction costs incurred by the Fund, including the costs associated with providing collateral to the broker-dealer (usually cash and liquid securities) and the maintenance of collateral with its custodian.The Fund also may be required to pay a premium to borrow a security, which would increase the cost of the security sold short. Although the Fund’s gain is limited to the price at which it sold the security short, its potential loss is theoretically unlimited. The broker-dealer will retain the net proceeds of the short sale to the extent necessary to meet margin requirements until the short position is closed out. When the Advisor believes that the price of a particular security held by the Fund may decline, it may make "short sales against the box" to hedge the unrealized gain on such security.Selling short against the box involves selling a security which the Fund owns for delivery at a specified date in the future.The Fund will incur transaction costs to open, maintain and close short sales against the box. To the extent the Fund sells securities short (except in the case of short sales “against the box”), it is required to segregates an amount of cash or liquid securities on its records equal to the market price of the securities sold short.The segregated assets are marked to market daily in an attempt to ensure that the amount deposited in the segregated account is at least equal to the market value of the securities sold short.Segregated securities cannot be sold while the position they are covering is outstanding, unless they are replaced with similar securities.As a result, there is the possibility that segregation of a large percentage of the Fund’s assets could affect its portfolio management. TEMPORARY INVESTMENTS The Fund may take temporary defensive measures that are inconsistent with the Fund’s normal fundamental or non-fundamental investment policies and strategies in response to adverse market, economic, political, or other conditions as determined by the Advisor.Such measures could include, B-13 but are not limited to, investments in (1) highly liquid short-term fixed income securities issued by or on behalf of municipal or corporate issuers, obligations of the U.S. Government and its agencies, commercial paper, and bank certificates of deposit; (2) repurchase agreements involving any such securities; and (3) other money market instruments.The Fund also may invest in shares of money market mutual funds to the extent permitted under applicable law. Money market mutual funds are investment companies, and the investments in those companies by the Fund are in some cases subject to certain fundamental investment restrictions.As a shareholder in a mutual fund, a Fund will bear its ratable share of its expenses, including management fees, and will remain subject to payment of the fees to the Advisor, with respect to assets so invested.A Fund may not achieve its investment objectives during temporary defensive periods. Short-Term Investments The Fund may invest in any of the following securities and instruments: Bank Certificates of Deposit, Bankers’ Acceptances and Time Deposits.The Fund may acquire certificates of deposit, bankers’ acceptances and time deposits in U.S. dollar or foreign currencies.Certificates of deposit are negotiable certificates issued against monies deposited in a commercial bank for a definite period of time and earning a specified return.Bankers’ acceptances are negotiable drafts or bills of exchange, normally drawn by an importer or exporter to pay for specific merchandise, which are “accepted” by a bank, meaning in effect that the bank unconditionally agrees to pay the face value of the instrument on maturity.These short-term instruments which the Fund may acquire must, at the time of purchase, have capital, surplus and undivided profits in excess of $100 million (including assets of both domestic and foreign branches), based on latest published reports, or less than $100 million if the principal amount of such bank obligations are fully insured by the U.S. Government.If the Fund holds instruments of foreign banks or financial institutions, it may be subject to additional investment risks that are different in some respects from those incurred if the Fund invests only in debt obligations of U.S. domestic issuers.See “Foreign Securities” above.Such risks include future political and economic developments, the possible imposition of withholding taxes by the particular country in which the issuer is located, the possible confiscation or nationalization of foreign deposits, the possible establishment of exchange controls, or the adoption of other foreign governmental restrictions which may adversely affect the payment of principal and interest on these securities. Domestic banks and foreign banks are subject to different governmental regulations with respect to the amount and types of loans that may be made and interest rates that may be charged.In addition, the profitability of the banking industry depends largely upon the availability and cost of funds and the interest income generated from lending operations.General economic conditions and the quality of loan portfolios affect the banking industry. As a result of federal and state laws and regulations, domestic banks are required to maintain specified levels of reserves, limited in the amount that they can loan to a single borrower, and are subject to regulations designed to promote financial soundness.However, such laws and regulations may not necessarily apply to foreign banks, thereby affecting the risk involved in bank obligations that the Fund may acquire. B-14 In addition to purchasing certificates of deposit and bankers’ acceptances, to the extent permitted under its investment strategies and policies stated above and in the Prospectus, the Fund may invest in interest-bearing time deposits or other interest-bearing deposits in commercial or savings banks.Time deposits are non-negotiable deposits maintained at a banking institution for a specified period of time at a specified interest rate. Savings Association Obligations.The Fund may invest in certificates of deposit (interest-bearing time deposits) issued by savings banks or savings and loan associations that have capital, surplus and undivided profits in excess of $100 million, based on latest published reports, or less than $100 million if the principal amount of such obligations is fully insured by the U.S. Government. Commercial Paper, Short-Term Notes and Other Corporate Obligations.The Fund may invest a portion of its assets in commercial paper and short-term notes.Commercial paper consists of unsecured promissory notes issued by corporations.Issues of commercial paper and short-term notes will normally have maturities of less than nine months and fixed rates of return, although such instruments may have maturities of up to one year. The Fund’s investment in commercial paper and short-term notes will consist of issues rated at the time of purchase “A-2” or higher by Standard & Poor’s Ratings Group (“S&P”), “Prime-1” or “Prime-2” by Moody’s Investors Service, Inc. (“Moody’s”), or similarly rated by another nationally recognized statistical rating organization or, if unrated, will be determined by the Advisor to be of comparable quality.These rating symbols are described in Appendix A. Corporate debt obligations are subject to the risk of an issuer’s inability to meet principal and interest payments on the obligations, i.e., credit risk. The Advisor may actively expose the Fund to credit risk.However, there can be no guarantee that the Advisor will be successful in making the right selections and thus fully mitigate the impact of credit risk changes on the Fund. Repurchase Agreements The Fund may enter into repurchase agreements with respect to its portfolio securities.Pursuant to such agreements, the Fund acquires securities from financial institutions such as banks and broker-dealers deemed to be creditworthy by the Advisor, subject to the seller’s agreement to repurchase and the Fund’s agreement to resell such securities at a mutually agreed upon date and price.The repurchase price generally equals the price paid by the Fund plus interest negotiated on the basis of current short-term rates (which may be more or less than the rate on the underlying portfolio security).Securities subject to repurchase agreements will be held by the custodian or in the Federal Reserve/Treasury Book-Entry System or an equivalent foreign system.The seller under a repurchase agreement will be required to maintain the value of the underlying securities at not less than 102% of the repurchase price under the agreement.If the seller defaults on its repurchase obligation, the Fund will suffer a loss to the extent that the proceeds from a sale of the underlying securities are less than the repurchase price under the agreement.Bankruptcy or insolvency of such a defaulting seller may cause the Fund’s rights with respect to such securities to be delayed or limited.Repurchase agreements are considered to be loans under the 1940 Act. B-15 Government Obligations The Fund may invest in short-term U.S. Government obligations.Such obligations include Treasury bills, certificates of indebtedness, notes and bonds. Illiquid and Restricted Securities The Fund may invest up to 15% of its net assets in illiquid securities, including (i) securities for which there is no readily available market; (ii) securities in which the disposition would be subject to legal restrictions (so called “restricted securities”); and (iii) repurchase agreements having more than seven days to maturity.However, the Fund will not acquire illiquid securities if, as a result, such securities would comprise more than 15% of the value of the Fund's net assets. The Board or its delegate has the ultimate authority to determine, to the extent permissible under the federal securities laws, which securities are liquid or illiquid for purposes of this 15% limitation. The Board has delegated to the Advisor the day-to-day determination of the illiquidity of any security held by the Fund, although it has retained oversight and ultimate responsibility for such determinations. Although no definitive liquidity criteria are used, the Board has directed the Advisor to consider to such factors as (a) frequency of trading and availability of quotations; (b) the number of dealers willing to purchase or sell the security and the availability of buyers; (c) the willingness of dealers to be market makers in the security; and (d) the nature of trading activity including (i) the time needed to dispose of a position or part of a position and (ii) offer and solicitation methods.A considerable period of time may elapse between the Fund’s decision to sell such securities and the time when the Fund is able to sell them, during which time the value of the securities could decline.Illiquid securities will usually be priced at fair value as determined in good faith by the Board or its delegate. If, through the appreciation of illiquid securities or the depreciation of liquid securities, a Fund should be in a position where more than 15% of the value of its net assets is invested in illiquid securities, including restricted securities which are not readily marketable, the Fund will take such steps as is deemed advisable, if any, to protect liquidity. Restricted securities may be sold only in privately negotiated transactions or in a public offering with respect to which a registration statement is in effect under the Securities Act. Where registration is required, the Fund may be obligated to pay all or part of the registration expenses and a considerable period may elapse between the time of the decision to sell and the time the Fund may be permitted to sell a security under an effective registration statement. If, during such a period, adverse market conditions were to develop, the Fund might obtain a less favorable price than that which prevailed when it decided to sell.Restricted securities issued pursuant to Rule 144A under the Securities Act of 1933, as amended, that have a readily available market usually are not deemed illiquid for purposes of this limitation by the Fund.However, investing in Rule 144A securities could result in increasing the level of the Fund’s illiquidity if qualified institutional buyers become, for a time, uninterested in purchasing these securities. B-16 Lending Portfolio Securities Consistent with applicable regulatory requirements and the Fund’s investment restrictions, the Fund may lend portfolio securities to securities broker-dealers or financial institutions, provided that suchloans are callable at any time by the Fund (subject to notice provisions described below), and are at all times secured by cash or cash equivalents, which are maintained in a segregated account pursuant to applicable regulations and that are at least equal to the market value, determined daily, of the loaned securities. The advantage of such loans is that the Fund continues to receive the income on the loaned securities while at the same time earns interest on the cash amounts deposited as collateral, which will be invested in short-term obligations. The Fund will not lend portfolio securities if such loans are not permitted by the laws or regulations of any state in which its shares are qualified for sale. The Fund’s loans of portfolio securities will be collateralized in accordance with applicable regulatory requirements and no loan will cause the value of all loaned securities to exceed 33 1/3% of the value of the Fund’s total assets. A loan may generally be terminated by the borrower on one business day’s notice, or by the Fund on five business days’ notice. If the borrower fails to deliver the loaned securities within five days after receipt of notice or fails to maintain the requisite amount of collateral, the Fund could use the collateral to replace the securities while holding the borrower liable for any excess of replacement cost over collateral. As with any extensions of credit, there are risks of delay in recovery and in some cases even loss of rights in the collateral should the borrower of the securities fail financially. However, these loans of portfolio securities will only be made to firms deemed by the Fund’s management to be creditworthy and when the income that can be earned from such loans justifies the attendant risks. Upon termination of the loan, the borrower is required to return the securities to the Fund. Any gain or loss in the market price during the loan period would inure to the Fund. The risks associated with loans of portfolio securities are substantially similar to those associated with repurchase agreements. Thus, if the counterparty to the loan petitions for bankruptcy or becomes subject to the United States Bankruptcy Code, the law regarding the rights of the Fund is unsettled. As a result, under extreme circumstances, there may be a restriction on the Fund’s ability to sell the collateral, and the Fund would suffer a loss. When voting or consent rights that accompany loaned securities pass to the borrower, the Fund will follow the policy of calling the loaned securities, to be delivered within one day after notice, to permit the exercise of such rights if the matters involved would have a material effect on the Fund’s investment in such loaned securities. The Fund will pay reasonable finder's, administrative and custodial fees in connection with a loan of its securities. B-17 Investment Restrictions The Fund has adopted the following restrictions as fundamental policies, which may not be changed without the favorable vote of the holders of a “majority,” as defined in the 1940 Act, of the outstanding voting securities of the Fund.Under the 1940 Act, the “vote of the holders of a majority of the outstanding voting securities” means the vote of the holders of the lesser of (i) 67% of the shares of the Fund represented at a meeting at which the holders of more than 50% of its outstanding shares are represented or (ii) more than 50% of the outstanding shares of the Fund.The Fund’s investment objective is a non-fundamental policy and may be changed without shareholder approval. The Fund may not: 1. Issue senior securities, borrow money or pledge its assets, except that (i) the Fund may borrow from banks in amounts not exceeding one-third of its net assets (including the amount borrowed); and (ii) this restriction shall not prohibit the Fund from engaging in options transactions or short sales and in investing in financial futures and reverse repurchase agreements. 2. Act as underwriter, except to the extent the Fund may be deemed to be an underwriter in connection with the sale of securities in its investment portfolio; 3. With respect to 75% of the Fund’s total assets, purchase the securities of any issuer (other than securities issued or guaranteed by the U.S. government or any of its agencies or instrumentalities) if, as a result, (a) more than 5% of the Fund’s total assets would be invested in the securities of that issuer, or (b) the Fund would hold more than 10% of the outstanding voting securities of that issuer; 4. Invest 25% or more of its total assets, calculated at the time of purchase and taken at market value, in any one industry, (other than securities issued by the U.S. Government, its agencies or instrumentalities); 5. Purchase or sell real estate or interests in real estate or real estate limited partnerships (although the Fund may purchase and sell securities which are secured by real estate and securities of companies which invest or deal in real estate such as real estate investment trust (“REITs”); 6. Make loans of money, except (a) for purchases of debt securities consistent with the investment policies of the Fund, (b) by engaging in repurchase agreements or, (c) through the loan of portfolio securities in an amount up to 33 1/3% of the Fund’s net assets; or 7. Purchase or sell commodities or commodity futures contracts (although the Fund may invest in financial futures and in companies involved in the production, extraction, or processing of agricultural, energy, base metals, precious metals, and other commodity-related products). B-18 The Fund observes the following restriction as a matter of operating but not fundamental policy, pursuant to positions taken by federal regulatory authorities: The Fund may not invest, in the aggregate, more than 15% of its net assets in securities with legal or contractual restrictions on resale, securities that are not readily marketable and repurchase agreements with more than seven days to maturity. Except with respect to borrowing, if a percentage or rating restriction on investment or use of assets set forth herein or in the Prospectus is adhered to at the time a transaction is effected, later changes in percentage resulting from any cause other than actions by the Fund will not be considered a violation. MANAGEMENT OF THE FUND Trustees and Officers The overall management of the business and affairs of the Trust is vested with its Board of Trustees.The Board approves all significant agreements between the Trust and persons or companies furnishing services to it, including the agreements with the Advisor, co-administrators, distributor, custodian and transfer agent.The day-to-day operations of the Trust are delegated to its officers, except that the Advisor is responsible for making day-to-day investment decisions in accordance with the Fund’s investment objective, strategies, and policies, all of which is subject to general supervision by the Board. The Trustees and officers of the Trust, their years of birth and positions with the Trust, term of office with the Trust and length of time served, their business addresses and principal occupations during the past five years and other directorships held during the past five years are listed in the table below.Unless noted otherwise, each person has held the position listed for a minimum of five years. Charles H. Miller, Ashley Toomey Rabun and William H. Young are all of the Trustees who are not “interested persons” of the Trust, as that term is defined in the 1940 Act (collectively, the “Independent Trustees”). Name, Address, Year of Birth and Position(s) held with Trust Term of Officec and Length of Time Served Principal Occupation During the Past Five Years and Other Affiliations Number of Portfolios in the Fund Complex Overseen by Trustee Other Directorships Held by Trustee During the Past Five Years “Independent” Trustees: Charles H. Millera (Born 1947)
